DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “a fork-lift truck or pallet truck” in line 4.  It is not clear whether this is the same limitation as “A fork-lift truck or pallet truck” from line 1 or a new limitation.  Claims 32-34 are dependent on indefinite claim 31.
Claim 34 recites “the contact element” which lacks proper antecedent basis in the claims.
Claim 35 recites “a fork-lift truck or pallet truck” in line 5.  It is not clear whether this is the same limitation as “A fork-lift truck or pallet truck” from lines 1-2 or a new limitation.  Claim 36 is dependent on indefinite claim 35.
Claim 35 does not appear to recite any active steps, only the step of providing an extendable fork.  It is unclear what active steps—if any—are required to meet the claimed method.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 24-26, and 28-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kughler (US 2,788,909).
Consider claim 17.  Kughler teaches a modular sliding fork for a fork-lift truck or pallet truck, the modular sliding fork comprising:  a sliding part (13) configured to be adjusted in length direction relative to a fork part (14) of a fork of a fork-lift truck or pallet truck; a drive system for sliding the modular sliding fork relative to the fork part for the purpose of extending and/or shortening the fork (see column 3, line 60-column 4, line 3); and a locking mechanism (18, 19, 20) for locking the modular sliding fork relative to the fork part at a desired position, wherein the drive system utilizes a movement of the fork-lift truck or pallet truck for the purpose of sliding the modular sliding fork (see column 3, line 60-column 4, line 3).
Consider claim 18.  Kughler teaches that the drive system is provided with a contact element (tip of 13) configured to slide the modular sliding fork in contact with a ground surface (see column 3, line 60-column 4, line 3).
Consider claim 19.  Kughler teaches that the contact element comprises a friction block (tip of 13).
Consider claim 24.  Kughler teaches that the contact element is operatively connected to an energy storage system (20) of the drive system configured to store energy for the purpose of extending and/or shortening the fork.
Consider claim 25.  Kughler teaches that the locking mechanism comprises a plurality of locking positions (at 18; see column 2, lines 51-54) for locking the modular sliding fork relative to the fork part at more than a minimum and maximum length of the fork (see fig. 5).
Consider claim 26.  Kughler teaches that the locking mechanism further comprises a locking drive (19, 20), and wherein the locking drive can be remotely controlled (see column 2, lines 65-70).
Consider claim 28.  Kughler teaches that the locking mechanism is provided with a charging mechanism (depression of spring 20).
Consider claim 29.  Kughler teaches that the charging mechanism comprises a spring (20).
Consider claim 30.  Kughler teaches that the locking mechanism comprises a sensor (20) configured to detect a correct locking (when 20 is extended to depress 19 into 18).
Consider claim 31.  Kughler teaches a fork-lift truck or pallet truck comprising a modular sliding fork for a fork-lift truck or pallet truck, the modular sliding fork comprising:  a sliding part (13) configured to be adjusted in length direction relative to a fork part (14) of a fork of a fork-lift truck or pallet truck; a drive system for sliding the modular sliding fork relative to the fork part for the purpose of extending and/or shortening the fork (see column 3, line 60-column 4, line 3); and a locking mechanism (18, 19, 20) for locking the modular sliding fork relative to the fork part at a desired position, wherein the drive system utilizes a movement of the fork-lift truck or pallet truck for the purpose of sliding the modular sliding fork (see column 3, line 60-column 4, line 3).
Consider claim 32.  Kughler teaches a guide (15, see fig. 6) configured to guide the relative movement between the modular sliding fork and the fork part.
Consider claim 33.  Kughler teaches that the fork part is provided from a number of strips (see fig. 5).
Consider claim 34.  Kughler teaches that the contact element comprises a friction block (tip of 13), a drive roller or a drive wheel.
Consider claim 35.  Kughler teaches a method for providing an extendable fork on a fork-lift truck or pallet truck, comprising of providing a modular sliding fork for a fork-lift truck or pallet truck, the modular sliding fork comprising:  a sliding part (13) configured to be adjusted in length direction relative to a fork part (14) of a fork of a fork-lift truck or pallet truck; a drive system for sliding the modular sliding fork relative to the fork part for the purpose of extending and/or shortening the fork (see column 3, line 60-column 4, line 3); and a locking mechanism (18, 19, 20) for locking the modular sliding fork relative to the fork part at a desired position, wherein the drive system utilizes a movement of the fork-lift truck or pallet truck for the purpose of sliding the modular sliding fork (see column 3, line 60-column 4, line 3).
Consider claim 36.  Kughler teaches the step of extending and/or shortening the fork by bringing the fork into contact with a ground surface and/or an object, and displacing the fork-lift truck or pallet truck (see column 3, line 60-column 4, line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kughler (US 2,788,909) in view of Issartel (US 2012/0211308 A1).
Consider claims 20 and 23.  Kughler does not explicitly teach that the contact element comprises a drive roller or drive wheel.  Issartel teaches a contact element which is a drive roller (66) or drive wheel.  It would have been obvious to a person having ordinary skill in the art to modify Kughler’s sliding fork with a drive roller as taught by Issartel in order to reduce friction on the fork and to minimize damage to the tip of the fork.
Consider claim 21.  Kughler teaches that the contact element is operatively connected to an energy storage system (20) of the drive system configured to store energy for the purpose of extending and/or shortening the fork.
Consider claim 22.  Kughler teaches that the locking mechanism comprises a plurality of locking positions (at 18; see column 2, lines 51-54) for locking the modular sliding fork relative to the fork part at more than a minimum and maximum length of the fork (see fig. 5), wherein the locking mechanism further comprises a locking drive (19, 20), and wherein the locking drive can be remotely controlled (see column 2, lines 65-70).
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various extendable forks for fork-lift trucks or pallet trucks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652